 SUPERIOR CABLE CORPORATION65SuperiorCable -CorporationandInternational Brotherhood ofTeamstersChauff eurs,Warehousemen&Helpers of America,AFL, Local No.71, Petitioner.Case No. 11-RC-735. September15,1955SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Decision and Direction of Election issued-herein onMay 16, 1955,1 an election by secret ballot was conducted on June 9,1955, under the direction and supervision of the Regional Directorfor the Eleventh Region, among employees in the unit found appro-priate by the Board.Following the election, a tally of ballots wasfurnished the parties.The tally shows that of the 41 ballots cast inthe election, 32 were for, and 8 were. against, the Petitioner, with1 ballot being challenged.On June 15, 1955, the Employer filed timely objections to the con-duct of the election.'The Acting Regional Director investigated theobjections and, on July 20, 1955, issued and duly served upon theparties a report on objections, in which he recommended that theobjections be overruled and the Petitioner be certified.Within theproper time therefor, the Employer filed exceptions to the RegionalDirector's report.Upon the basis of the objections, the exceptions, and the entire recordin the case, the Board makes the following findings :The Acting Regional Director found that the Employer's objection,alleging that the Petitioner made no request for recognition beforefiling the petition, raised no substantial and material issues concerningthe election because the Board had previously considered and rejectedthis contention in its Decision and Direction of Election.Althoughthe Employer is aware of theAdvance Patterncase 3 wherein theBoard found a similar contention lacking in merit, it urges in itsexceptions that the Board reconsider and reverse that decision.As wehave heretofore held,4 we perceive no good reason why we shouldreverse that decision.Moreover, as this question has been fully liti-gated heretofore and no matter not previously considered by the Boardhas been advanced by the Employer, we find the Employer's excep-tions to be without merit.Accordingly, we adopt the recommenda-tions of the Acting Regional Director, and overrule the objections.1 Not reported in printed volumes of Board Decisions and Orders.2 On July 15, 1955, the Employer by letter to the Regional Director, withdrew the secondground alleged asa basisfor its objections.8 80 NLRB 29.4GeneralShoeCorporation,109 NLRB 618, 619. See, also,Nephi Processing Plant, Inc.,107 NLRB 647, 648.114 NLRB No. 21. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs the Petitioner has obtained a majority of the ballots cast in theelection, we shall, as recommended by the Acting Regional Director,certify that labor organization as the collective-bargaining representa-tive of the employees in the appropriate unit.[The Board certified the International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, AFL, Local No. 71,as the collective-bargaining representative of the employees of theEmployer in the appropriate unit.]Bazley and Junedale Meat Markets CompanyandPaul Vander-stelt,PetitionerandLocal Union No. 539 of the AmalgamatedMeatcutters and Butcher Workmen of North America, A. F.of L.Case No. 7-RD-195. September 15, 1955DECISION AND DIRECTION OF ELECTIONUpon a decertification petition duly filed under Section 9 (c) ofthe National Labor Relations Act, a hearing was held before RussellW. Bradley, hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and'are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'2.The Petitioner, an employee of the Employer, asserts that theUnion, a labor organization currently recognized by the Employer asthe exclusive bargaining representative of the employees designatedin the petition, is no longer the exclusive bargaining representative asdefined in Section 9 (a) of the Act.3.The Union contends that no question concerning representationexists because it has a contract with the Employer, covering the em-ployees designated in the petition.The Employer contends,inter aliathat the contract cannot bar an election because it contains an illegalunion-security clause.The contract in question contains the following union-securityclause :The Union shall be the sole bargaining agent and representativeof those classifications of employees covered by this AGREE-MENT in collective bargaining with the Employer. A non-mem-ber may be hired by the understanding that he or she must makeimmediate application for membership to the Union and shalli The Employer operates 43 meat markets in 6 States. The total sales of the marketsare in excess of $10,000,000Accordingly, we find that it will effectuate the policies ofthe Act to assert jurisdiction in this case.Hogue and Knott Supermarkets,110 NLRB 543.114 NLRB No. 20.